45 So.3d 975 (2010)
CONTRERAS, JONASZ & CAMACHO, P.A., Petitioner,
v.
Robert Henry FERNANDEZ and Iliana Fernandez, Respondents.
No. 3D10-2201.
District Court of Appeal of Florida, Third District.
October 13, 2010.
Contreras, Jonasz & Camacho, P.A. and Jonathan Jonasz, Coral Gables, for petitioner.
Robert H. Fernandez, P.A. and Robert Henry Fernandez, Coral Gables, for respondent Robert Henry Fernandez.
Before GERSTEN and CORTIÑAS, JJ., and SCHWARTZ, Senior Judge.
SCHWARTZ, Senior Judge.
Because the wife's former counsel has demonstrated a clear, unqualified right to the prompt hearing and determination of its application for the adjudication of a charging lien on her recovery in this matrimonial action (as well as of the motion to dismiss that application), see Sinclair, Louis, Siegel, Heath, Nussbaum & Zavertnik, P.A. v. Baucom, 428 So.2d 1383, 1385 (Fla. 1983), the petition for mandamus to require that relief is granted. Flagship Nat'l Bank of Miami v. Testa, 429 So.2d 69 (Fla. 3d DCA 1983); Garcia v. Garcia, 958 So.2d 947, 949 (Fla. 3d DCA 2007); Haas v. Spiegel, 772 So.2d 539, 540 (Fla. 3d DCA 1997); Quintana v. Barad, 528 So.2d 1300 (Fla. 3d DCA 1988); Villas at Cutler Ridge Homeowners' Ass'n v. Newman, 498 So.2d 579 (Fla. 3d DCA 1986). Of course, we express no opinion as to the merits of the controversy and are certain that it will be unnecessary to issue the formal writ.
Mandamus granted.